Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1- 23 are rejected under 35 U.S.C. 103 as being unpatentable over Tian [US 20180114931, now Tian, further in view of McMillen, et al. [US20170303853, now McMillen].


Claim 1
	Tian discloses a sensor apparatus [Tian, abstract] comprising: 
	(a) a location sensing sandwich portion comprising a compressible sensing layer and a conductive electrode film layer, between which is an insulating spacer layer [see at least Tian, Claim 1, ¶ 0019 (01-silicon substrate; 02-lower electrode; 03-piezoelectric thin film; 04-upper electrode; 10-first substrate; 12-thin film transistor sensor; 20-second substrate; 30-spacer; 40-pressure conductive material; 101-first flexible base substrate; 102-first gate electrode; 103-active layer (semiconductor layer); 104-source electrode; 105-drain electrode; 106-flexible gate electrode insulating layer; 201-second flexible base substrate; 202-second gate electrode; 301-sub-spacer; 107-first thickening layer; 203-second thickening layer; 222-airtight space.), 0023 (The basic structure of a piezoelectric thin film sensor is of a three-layer structure formed by a piezoelectric film sandwiched between conductive films as an upper electrode and a lower electrode. As shown in FIG. 1…)]; 
(b) a pressure sensing sandwich portion comprising a first film layer and a conductive electrode film layer, between which is a compressible layer [see at least Tian, ¶ 0023, 0043 (comprises a spacer 30 disposed between the first substrate 10 and the second substrate 20, so as to separate the first gate electrode 102 from the second gate electrode 202.), 0053 (the first gate electrode (the sensor can be turned on after a voltage is applied), instead, as shown in FIG. 7, a pressure conductive material 40 is disposed between the first substrate 10 and the second substrate 20, such that the first gate electrode 102 and the second gate electrode 202 are separated, and the pressure conductive material 40 conducts electricity when it is subjected to a pressure equal to or larger than a predetermined pressure.)]; 
(c) one of the sensing sandwich portions being stacked on top of the other of the sensing sandwich portions such that the layers all lie in substantially parallel planes when in a nominal condition [see at least Tian, Fig. 1, ¶ 0023 (piezoelectric film sandwiched between conductive films as an upper electrode and a lower electrode.), 0053]; 
(d) the compressible layers being electrically conductive to at least an associated one of the conductive electrode film layers when compressed [see at least Tian, ¶0023, 0043 (the spacer 30 can be an elastic spacer, including an elastic separating column, or elastic separating ball. The “elastic” refers to stretchable or compressible.), 0053 (such that the first gate electrode 102 and the second gate electrode 202 are separated, and the pressure conductive material 40 conducts electricity when it is subjected to a pressure equal to or larger than a predetermined pressure.)]; 
(e) a pressure electrical circuit connected to the pressure sensing sandwich portion operably determining a compressive pressure by an output from the pressure sensing sandwich portion, when the compressible layer of the pressure sensing sandwich portion is compressed [see at least Tian, Claim 1, 2; ¶ 0053]; and 
(f) a location electrical circuit connected to the location sensing sandwich portion operably determining a compressive location by an output from the location sensing sandwich portion, when the compressible layer of the location sensing sandwich portion is compressed [see at least Tian, ¶ 0004 (a thin film transistor sensor, comprising a first substrate and a second substrate opposite to each other. The first substrate includes a first flexible base substrate and a first gate electrode on the first flexible base substrate; the second substrate includes a second flexible base substrate and a second gate electrode on the second flexible base substrate; the first flexible base substrate further includes an active layer, a source electrode and a drain electrode; the second gate electrode and the first gate electrode at least partially overlap and are separated from each other, and configured to be electrically connected after the thin film transistor sensor is applied with a voltage, to allow the thin film transistor sensor to be turned on.), 0023, 0032 (Forming an active layer, and a source electrode and a drain electrode which are electrically connected to the active layer on the first flexible base substrate;), 0052 (he thin film transistor sensor element and the array thereof provided by the present embodiments can have characteristics of flexibility and super sensitivity, sense a touch control (external pressure) and transmit the sensed touch control (external pressure) signal. They are expected to be applied in the fields of artificial electronic skin, artificial limbs, robots, medical safety and medical instruments.)].  
McMillen more specifically teaches  a location electrical circuit connected to the location sensing portion operably determining a compressive location by an output from the location sensing portion, when the compressible layer of the location sensing portion is compressed [see at least McMillen ¶ 0031 (When force or pressure is applied to such a sensor system, the resistance between traces connected by the piezoresistive material changes in a time-varying manner that is representative of the applied force. A signal representative of the magnitude of the applied force is generated based on the change in resistance. This signal is captured via the conductive traces (e.g., as a voltage or a current), digitized (e.g., via an analog-to-digital converter), processed (e.g., by an associated processor, controller, or suitable control circuitry), and mapped (e.g., by the associated processor, controller, or control circuitry) to a control function that may be used in conjunction with virtually any type of process, device, or system.)].
Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the thin film transistor pressure sensor of Tian with the more specific features and abilities in sensing pressure and controlling information that may be used for controlling a wide variety of processes and devices that is taught in McMillen. 
Claim 2
Tian in combination with McMillen disclose the sensor apparatus of Claim 1. 
Tian further discloses each of the compressible layers comprises a polymeric material with conductive particles therein, and the conductive particles are moved closer together and conduct electricity when compressed [see at least Tian, ¶ 0023, 0040 (material of the first flexible base substrate and/or the second flexible base substrate can be polydimethylsiloxane (PDMS), polyimide (PI), polyethylene naphthalate, poly-p-xylylene or poly(methyl methacrylate) (PMMA), but the present embodiments are not limited thereto. For example, a material of the active layer 103 includes semi-conductive carbon nanotubes (for example, Single-Walled Carbon Nanotubes (SWCNTs), or Multi-Walled Carbon Nanotubes (MWCNTs)), or an organic semiconductor material, but the present embodiments are not limited thereto. For example, a material of the source electrode 104 and the drain electrode 105 includes metallic carbon nanotubes (for example, SWCNTs, or MWCNTs, or the like), or metal, but the present embodiments are not limited thereto.)].  
Claim 3
Tian in combination with McMillen disclose the sensor apparatus of Claim 1. 
Tian further discloses the conductive particles are carbon, nanotubes or metallic nanowires, with the polymeric material located between and separating the particles in the nominal condition [see at least Claims, 1, 2, 13, 14, ¶ 0041 (It is noted that Carbon Nanotubes (CNTs) have excellent flexibility and very excellent photoelectric property. The CNT material is very outstanding among biological nanometer materials due to the higher stability and better biocompatibility. The CNTs can serve as a basic material for preparing a cell growth stent, an artificial blood vessel, a medicine carrier, or the like of tissue engineering. In an embodiment of the present disclosure, for example, the SWCNTs are adopted, or for example, the MWCNTs are adopted, etc., and the CNTs can be metallic or semi-conductive according to structural parameters, a preparing process, or the like. An application prospect of the CNTs in the medical field and other fields is highly expected.)].  
Claim 4
Tian in combination with McMillen disclose the sensor apparatus of Claim 1. 
Tian further discloses the first film layer of the pressure sensing sandwich portion is a conductive electrode [see at least Tian  0004 (comprising a first substrate and a second substrate opposite to each other.)].
Claim 5
Tian in combination with McMillen disclose the sensor apparatus of Claim 1. 
Tian further discloses the compressible layer of the pressure sandwich portion includes a piezo- resistive foil [see at least Tian, Fig. 1, ¶0019 (01-silicon substrate; 02-lower electrode; 03-piezoelectric thin film; 04-upper electrode; 10-first substrate; 12-thin film transistor sensor; 20-second substrate; 30-spacer; 40-pressure conductive material; 101-first flexible base substrate; 102-first gate electrode; 103-active layer (semiconductor layer); 104-source electrode; 105-drain electrode; 106-flexible gate electrode insulating layer; 201-second flexible base substrate; 202-second gate electrode; 301-sub-spacer; 107-first thickening layer; 203-second thickening layer; 222-airtight space.), 0022 (Based on many working principles, pressure sensors can be divided into a capacitive type, a piezoresistive type, a piezoelectric type, or the like, and a common piezoelectric thin film sensor works based on the piezoelectric effect mainly. The piezoelectric effect refers to, for example, when some dielectric is deformed due to an action of an external force along a certain direction, a polarizing phenomenon is generated therein, meanwhile, positive and negative charges are emerged on two opposite surfaces of the dielectric; When the external force is removed, it is restored to an uncharged state, and this phenomenon is called as direct piezoelectric effect. One type of sensors researched and manufactured according to the dielectric piezoelectric effect is called as piezoelectric sensors. It is difficult for the basic structure, process and performances of a normal pressure sensor to achieve biologic compatibility required by a human body because of no flexibility and elasticity. It is also difficult for a sensor to match with human body-related medical in-vitro and wearable devices in a humanized manner. The feasibility of in-vivo implantation medical treatment is even more harder to be realized.)]; and 
the first film layer and the conductive electrode film layer of the pressure sandwich portion each include metallic material to act as electrodes in contact on opposite surfaces of the compressible layer [see at least Tian, ¶ 0040 (includes metallic carbon nanotubes (for example, SWCNTs, or MWCNTs, or the like), or metal, but the present embodiments are not limited thereto.), 0047].  

Claim 6
Tian in combination with McMillen disclose the sensor apparatus of Claim 1. 
Tian further discloses the compressible layers have reduced electrical resistance therein when compressed and cause outputs indicative of: a magnitude of pressure for the pressure sensing sandwich portion, and a location distance from a predetermining reference location for the location sensing sandwich portion, to be sent through the pressure circuit and the location circuit, respectively [see at least Tian, ¶ 0022 (Based on many working principles, pressure sensors can be divided into a capacitive type, a piezoresistive type, a piezoelectric type, or the like, and a common piezoelectric thin film sensor works based on the piezoelectric effect mainly.), 0029, 0039 (As shown in FIG. 4, before a voltage is applied, Ids=0V, barely no current flows between the source electrode and the drain electrode, after a voltage is applied, the source electrode and the drain electrode are ON, and a current flows therebetween. In this way, a pressure signal can be sensed and the sensed pressure signal can be transmitted. After the pressure is removed, the second gate electrode 202 is separated from the first gate electrode 102 under the action of an elastic action force and/or restoring force, restoring the state without a voltage, and the state that the first gate electrode 102 and the second gate electrode 202 are insulated from each other is restored.), 0051, 0052].  
Claim 7
Tian in combination with McMillen disclose the sensor apparatus of Claim 1. 
Tian does not specifically disclose the location sensing sandwich portion acts as a linear position sensor since the longer a length of the compressive layer that must be travelled by the electricity flowing therein; the length is a distance between a predetermined reference location and a position of compression, and a resistance value is changed when the position of compression changes; and the location electrical circuit including a resistor of a predetermined value.  
McMillen teaches the location sensing sandwich portion acts as a linear position sensor since the longer a length of the compressive layer that must be travelled by the electricity flowing therein [see at least McMillen, ¶ 0062 (Similarly, for a knuckle sensor, the two positions might be (1) the knuckle straight and (2) the knuckle bent as far as possible. Interpolation (e.g., linear interpolation) is then used at run time to determine positions in the range between the extremes for each knuckle and abductor sensor. These calibration data can be stored across sessions)]; 
the length is a distance between a predetermined reference location and a position of compression, and a resistance value is changed when the position of compression changes [see at least McMillen, Claims 11 (The sensor system of claim 10, wherein the circuitry is configured generate the digital information using the calibration data by interpolating between data values of the calibration data to generate position data for positions within the range of motion for each knuckle sensor and each abductor sensor.), ¶ 0060 (In this way, a set of data points for each sensor is captured (e.g., in a table in memory 407) associating ADC values with corresponding finger positions. The data set for each sensor may capture a value (or an offset value) for many (or even every) of the possible values of the ADC output. Alternatively, fewer data points may be captured and the sensor circuitry may use interpolation to derive force values for ADC outputs not represented in the data set.), 0061 (he calibration data for each abductor sensor represent a range of the spread of the corresponding pair of fingers with a range of data values. The calibration data for each knuckle sensor represent a range of the bend of the corresponding knuckle with a range of data values. According to a particular implementation, calibration involves holding the hand in various positions and storing data values for those positions.)] ; and 
the location electrical circuit including a resistor of a predetermined value [see at least McMillen, ¶ 0061 (The calibration data for each abductor sensor represent a range of the spread of the corresponding pair of fingers with a range of data values. The calibration data for each knuckle sensor represent a range of the bend of the corresponding knuckle with a range of data values. According to a particular implementation, calibration involves holding the hand in various positions and storing data values for those positions. For example, the user might be instructed (e.g., in a video or animation) to hold her hand out relaxed with the fingers together, make a fist, spread the fingers out, etc. Data values for each sensor may then be captured for each position.)].  
Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the thin film transistor pressure sensor of Tian with the more specific features and abilities in sensing pressure and controlling information that may be used for controlling a wide variety of processes and devices that is taught in McMillen. 
Claim 8
Tian in combination with McMillen disclose the sensor apparatus of Claim 1. 
Tian further discloses the location and pressure sandwich portions have a sensing area of at least 25 mm2; all of the film layers have a total thickness of 0.1-2.5 mm; and the film layers are flexible about X and Y axes [see at least Tian, ¶ 0048 (For example, in the thin film transistor sensor provided by an example of the present embodiment, thicknesses of the first flexible base substrate and the second flexible base substrate are larger than 1 μm, for example, it can be 2 μm. The thicknesses of the source electrode 104 and the drain electrode 105 are larger than 50 nm. The thickness of the active layer 103 is smaller than 10 nm. The thicknesses of the first gate electrode 102 and the second gate electrode 202 are about 40-100 nm, for example, it can be 70 nm. The thickness of the flexible gate electrode insulating layer 106 is smaller than 100 nm. The height of the spacer 30 can be 0.05-0.1 mm The distance between the first gate electrode 102 and the second gate electrode 202 is about 0.07-0.1 mm A part of the active layer between the source electrode and the drain electrode is a channel which has a length about 50-100 μm. It is noted that the values above are merely examples rather than limitation, and other values may also be adopted.)].  
McMillen also teaches Thickness can vary due to use and flexibility needed {see at least McMillen, ¶ 0027,0069].
Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the thin film transistor pressure sensor of Tian with the more specific features and abilities in sensing pressure and controlling information that may be used for controlling a wide variety of processes and devices that is taught in McMillen. 
Note: the ranges in the limitation are varied, so as long as thickness is within that range, the art covers the limitation [see specially, Tian].
Claim 9
Tian in combination with McMillen disclose the sensor apparatus of Claim 1. 
Tian further discloses the location sensing sandwich portion includes an air gap between the compressible layer and the conductive electrode film layer when in the nominal condition, and the compressible layer moves into the gap and contacts the conductive electrode film layer when in a compressed condition [see at least Tian, ¶ 0043 (and the spacer 30 can form an airtight space 222, and air, nitrogen gas, or inert gas exists in the airtight space.)].  

Claim 10
Tian in combination with McMillen disclose the sensor apparatus of Claim 1. 
Tian further discloses first and second electrical contacts oriented in offset elongated directions and attached adjacent to different peripheral edges of the compressible sensing layer of the location sensing sandwich portion [see at least Tian, abstract (a first flexible base substrate and a first gate electrode disposed on the first flexible base substrate, and the second substrate includes a second flexible base substrate and a second gate electrode 4 disposed on the second flexible base substrate;), ¶ 0043]; 
an X location electrical circuit connected to the first electrical contact; a Y location electrical circuit connected to the second electrical contact; …determining a two-dimensional compression position on the location sensing sandwich portion [see at least Tian, ¶ 0024 (In addition, the flexible pressure sensor is also a core element and device in display of a flexible touch screen and application of an intelligent robot, which all indicate potential application values of the flexible pressure sensor.), 0039, 0048, 0053 (the pressure conductive material is in a conductive state, such that the first gate electrode 102 and the second gate electrode 202 are electrically connected.)].
Note: Tian teaches these limitations in a broad sense.  
Tian does not specifically teach a programmable processor connected to the X and Y circuits; and the processor automatically determining a two-dimensional compression position on the location sensing portion
McMillian more specifically teaches a programmable processor connected to the X and Y circuits; and the processor automatically determining a two-dimensional compression position on the location sensing portion [see at least McMillen, Fig. 8, ¶ 0004, 0021 (This signal is captured via the conductive traces (e.g., as a voltage or a current), digitized (e.g., via an analog-to-digital converter), processed (e.g., by an associated processor, controller, or suitable control circuitry), and mapped (e.g., by the associated processor, controller, or control circuitry) to a control function that may be used in conjunction with virtually any type of process, device, or system.), 0025 (Routing of signals on and off the flexible substrate may be achieved in a variety of ways. A particular class of implementations uses elastomeric connectors (e.g., ZEBRA® connectors) which alternate conductive and non-conductive rubber at a density typically an order of magnitude greater than the width of the conductive traces to which they connect (e.g., at the edge of the substrate.)].   
Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the thin film transistor pressure sensor of Tian with the more specific features and abilities in sensing pressure and controlling information that may be used for controlling a wide variety of processes and devices that is taught in McMillen. 
Claim 11
Tian in combination with McMillen disclose the sensor apparatus of Claim 1. 
Tian further discloses a robot including a surface upon which the sensing sandwich portions are attached, the circuits automatically causing a change in movement of the robot due to both of the outputs, and the sandwich portions having an active sensing dimension of at least 100 mm in at least one direction [see at least Tian, 0051 (then signal is obtained in the outside to make a reaction.),  0052 (They are expected to be applied in the fields of artificial electronic skin, artificial limbs, robots, medical safety and medical instruments.), 0085 (The described above are only exemplary embodiments of the present disclosure, and the present disclosure is not intended to be limited thereto. For one of ordinary skill in the art, various changes and alternations may be made without departing from the technical scope of the present disclosure, and all of these changes and alternations shall fall within the scope of the present disclosure.), 0048 (For example, in the thin film transistor sensor provided by an example of the present embodiment, thicknesses of the first flexible base substrate and the second flexible base substrate are larger than 1 μm, for example, it can be 2 μm. The thicknesses of the source electrode 104 and the drain electrode 105 are larger than 50 nm. The thickness of the active layer 103 is smaller than 10 nm. The thicknesses of the first gate electrode 102 and the second gate electrode 202 are about 40-100 nm, for example, it can be 70 nm. The thickness of the flexible gate electrode insulating layer 106 is smaller than 100 nm. The height of the spacer 30 can be 0.05-0.1 mm The distance between the first gate electrode 102 and the second gate electrode 202 is about 0.07-0.1 mm A part of the active layer between the source electrode and the drain electrode is a channel which has a length about 50-100 μm. It is noted that the values above are merely examples rather than limitation, and other values may also be adopted.)].  
McMillen also teaches a robot including a surface upon which the sensing portions [layers] are attached, the circuits automatically causing a change in movement of the robot due to both of the outputs, and the sandwich portions [layers] having an active sensing dimension of at least 100 mm in at least one direction [see at least McMillen, ¶ 0073 (the action of a human hand in such a sensor glove may be translated to control systems, devices, and processes in both the real and virtual worlds... or robotics handling hazardous materials. As will be appreciated from the diversity of these examples, the range of applications is virtually limitless. The scope of this disclosure should therefore not be limited by reference to specific applications.)]. 
Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the thin film transistor pressure sensor of Tian with the more specific features and abilities in sensing pressure and controlling information that may be used for controlling a wide variety of processes and devices that is taught in McMillen. 
Note: the ranges in the limitation are varied, so as long as thickness is within that range, the art covers the limitation [see specially, Tian]. Also, both references indicate that the flexible sensors can be used in a myriad of applications. 
Claim 12
Tian in combination with McMillen disclose the sensor apparatus of Claim 1. 
Claim 12 has the same limitations as claim 11 except it is an aircraft surface, thus is rejected under the same rationale as claim 11. 
Note: the ranges in the limitation are varied, so as long as thickness is within that range, the art covers the limitation [see specially, Tian]. Also, both references indicate that the flexible sensors can be used in a myriad of applications. 

Claim 13
Tian in combination with McMillen disclose the sensor apparatus of Claim 1. 
Tian does not specifically disclose a wearable garment. But does teach in the broadest interpretation comprising a wearable garment coupled to a virtual reality controller, the sensing sandwich portions are attached to the garment, and the sandwich portions having an active sensing dimension of at least 100 mm in at least one direction [see at least Tian, ¶ 0047 (The elastic flexible sensor as a flexible dynamic strain sensor is suitable for the fields of medical treatment and wearable devices, and used for monitoring and therapy of in-vitro medical treatment, or medical treatment of implantation into the human body.)].
McMillen specifically teaches a wearable garment [glove] [see at least McMillen, title and abstract] coupled to a virtual reality controller, the sensing portions are attached to the garment, and the [sensing] portions having an active sensing dimension of at least 100 mm in at least one direction [see at least McMillen, ¶ 0033 (FIG. 2(c) shows substrate 102 stretching; FIG. 2(d) represents substrate 102 rotating relative to surrounding material; and FIG. 2(e) shows a side view of substrate 102 twisting due to an applied torque (i.e., torsion). In each of these scenarios, the resistance of the piezoresistive material in contact with trace pattern 100 changes in response to the applied force (e.g., goes down or up due to compression or increased separation of conductive particles in the piezoresistive material). This change (including its magnitude and time-varying nature) is detectable via sensor trace pattern 100 and associated electronics (not shown)].
Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the thin film transistor pressure sensor of Tian with the more specific features and abilities in sensing pressure and controlling information that may be used for controlling a wide variety of processes and devices that is taught in McMillen. 
Claim 14

Claim 14 has similar limitations to claim 1, therefore claim 15 is rejected with the same rationale as claim 1.
Note: Force and pressure are synonyms of each other. 
Claim 15
Claim 15 has similar limitations to claim 3, therefore claim 15 is rejected with the same rationale as claim 3.

Claim 16
Claim 16 has similar limitations to claim 5, therefore claim 16 is rejected with the same rationale as claim 5.
Claim 17
Tian in combination with McMillen disclose the sensor apparatus of Claim 1 and 14.
Tian further discloses sheets are all stacked on top of each other in parallel planes with a total thickness of the stacked sheets being no greater than 1.0 mm, and the compressible sheets have reduced electrical resistance therein when compressed and cause outputs indicative of: a magnitude of force for the force sensor, and a location distance from a predetermining reference location for the location sensor [see at least Tian, Claims 1, 2, fig. 1,  2, ¶ 0004 (a thin film transistor sensor, comprising a first substrate and a second substrate opposite to each other. The first substrate includes a first flexible base substrate and a first gate electrode on the first flexible base substrate; the second substrate includes a second flexible base substrate and a second gate electrode on the second flexible base substrate; the first flexible base substrate further includes an active layer, a source electrode and a drain electrode; the second gate electrode and the first gate electrode at least partially overlap and are separated from each other, and configured to be electrically connected after the thin film transistor sensor is applied with a voltage, to allow the thin film transistor sensor to be turned on.), 0023 (piezoelectric film sandwiched between conductive films as an upper electrode and a lower electrode.), 0032 (Forming an active layer, and a source electrode and a drain electrode which are electrically connected to the active layer on the first flexible base substrate;), 0052 (he thin film transistor sensor element and the array thereof provided by the present embodiments can have characteristics of flexibility and super sensitivity, sense a touch control (external pressure) and transmit the sensed touch control (external pressure) signal. They are expected to be applied in the fields of artificial electronic skin, artificial limbs, robots, medical safety and medical instruments.)]. 
Claim 18
Claim 18 has similar limitations to claim 9, therefore claim 18 is rejected with the same rationale as claim 9.
Claim 19
Claim 19 has similar limitations to claim 10, therefore claim 19 is rejected with the same rationale as claim 10.
Claim 20
Tian discloses a sensor apparatus comprising: (a) a flexible position sensor comprising at least one electrode sheet adjacent which is located a compressible sheet comprising spaced apart conductive particles encapsulated within a polymer [see at least Tian, Claim 1, ¶ 0019 (01-silicon substrate; 02-lower electrode; 03-piezoelectric thin film; 04-upper electrode; 10-first substrate; 12-thin film transistor sensor; 20-second substrate; 30-spacer; 40-pressure conductive material; 101-first flexible base substrate; 102-first gate electrode; 103-active layer (semiconductor layer); 104-source electrode; 105-drain electrode; 106-flexible gate electrode insulating layer; 201-second flexible base substrate; 202-second gate electrode; 301-sub-spacer; 107-first thickening layer; 203-second thickening layer; 222-airtight space.), 0023 (The basic structure of a piezoelectric thin film sensor is of a three-layer structure formed by a piezoelectric film sandwiched between conductive films as an upper electrode and a lower electrode. As shown in FIG. 1…)]; 
 (b) the position sensor being configured to sense contact position based on where the conductive particles are compressed [see at least Tian, ¶ 0023, 0043 (comprises a spacer 30 disposed between the first substrate 10 and the second substrate 20, so as to separate the first gate electrode 102 from the second gate electrode 202.), 0053 (the first gate electrode (the sensor can be turned on after a voltage is applied), instead, as shown in FIG. 7, a pressure conductive material 40 is disposed between the first substrate 10 and the second substrate 20, such that the first gate electrode 102 and the second gate electrode 202 are separated, and the pressure conductive material 40 conducts electricity when it is subjected to a pressure equal to or larger than a predetermined pressure.)];  
(c) a flexible pressure sensor comprising at least one electrode sheet adjacent which is a compressible sheet comprising spaced apart conductive particles encapsulated within a polymer [see at least Tian, ¶ 0004 (a thin film transistor sensor, comprising a first substrate and a second substrate opposite to each other. The first substrate includes a first flexible base substrate and a first gate electrode on the first flexible base substrate; the second substrate includes a second flexible base substrate and a second gate electrode on the second flexible base substrate; the first flexible base substrate further includes an active layer, a source electrode and a drain electrode; the second gate electrode and the first gate electrode at least partially overlap and are separated from each other, and configured to be electrically connected after the thin film transistor sensor is applied with a voltage, to allow the thin film transistor sensor to be turned on.), 0023, 0040 (material of the first flexible base substrate and/or the second flexible base substrate can be polydimethylsiloxane (PDMS), polyimide (PI), polyethylene naphthalate, poly-p-xylylene or poly(methyl methacrylate) (PMMA), but the present embodiments are not limited thereto. For example, a material of the active layer 103 includes semi-conductive carbon nanotubes (for example, Single-Walled Carbon Nanotubes (SWCNTs), or Multi-Walled Carbon Nanotubes (MWCNTs)), or an organic semiconductor material, but the present embodiments are not limited thereto. For example, a material of the source electrode 104 and the drain electrode 105 includes metallic carbon nanotubes (for example, SWCNTs, or MWCNTs, or the like), or metal, but the present embodiments are not limited thereto.)].   
(d) the pressure sensor being configured to sense a force where the conductive particles are compressed toward each other [see at least Tian, Claim 1, 2; ¶ 0053]; 
(e) the sheets are all stacked on top of each other in parallel planes [see at least Tian, Claims 1, 2, figs. 1,  2, ¶ 0004 (a thin film transistor sensor, comprising a first substrate and a second substrate opposite to each other. The first substrate includes a first flexible base substrate and a first gate electrode on the first flexible base substrate; the second substrate includes a second flexible base substrate and a second gate electrode on the second flexible base substrate; the first flexible base substrate further includes an active layer, a source electrode and a drain electrode; the second gate electrode and the first gate electrode at least partially overlap and are separated from each other, and configured to be electrically connected after the thin film transistor sensor is applied with a voltage, to allow the thin film transistor sensor to be turned on.), 0023 (piezoelectric film sandwiched between conductive films as an upper electrode and a lower electrode.), 0032 (Forming an active layer, and a source electrode and a drain electrode which are electrically connected to the active layer on the first flexible base substrate;), 0052 (he thin film transistor sensor element and the array thereof provided by the present embodiments can have characteristics of flexibility and super sensitivity, sense a touch control (external pressure) and transmit the sensed touch control (external pressure) signal. They are expected to be applied in the fields of artificial electronic skin, artificial limbs, robots, medical safety and medical instruments.)]; and 
(f) a component including a flexible and curved exterior surface upon which the sensors are attached, the component comprising at least one of: i. a robotic arm or joint; ii. an aircraft wing or fuselage; iii. a wearable garment; iv. an inflatable tube; or v. an inflatable antenna [see at least Tian, 0051 (then signal is obtained in the outside to make a reaction.),  0052 (They are expected to be applied in the fields of artificial electronic skin, artificial limbs, robots, medical safety and medical instruments.), 0085 (The described above are only exemplary embodiments of the present disclosure, and the present disclosure is not intended to be limited thereto. For one of ordinary skill in the art, various changes and alternations may be made without departing from the technical scope of the present disclosure, and all of these changes and alternations shall fall within the scope of the present disclosure.)].
Tian does not specifically teach all the all of the components listed. 
McMillen also teaches component comprising at least one of: i. a robotic arm or joint; ii. an aircraft wing or fuselage; iii. a wearable garment; iv. an inflatable tube; or v. an inflatable antenna [see at least McMillen, ¶ 0073 (the action of a human hand in such a sensor glove may be translated to control systems, devices, and processes in both the real and virtual worlds... or robotics handling hazardous materials. As will be appreciated from the diversity of these examples, the range of applications is virtually limitless. The scope of this disclosure should therefore not be limited by reference to specific applications.)]. 
Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the thin film transistor pressure sensor of Tian with the more specific features and abilities in sensing pressure and controlling information that may be used for controlling a wide variety of processes and devices that is taught in McMillen. 
Claim 21
Tian in combination with McMillen disclose the sensor apparatus of Claim 20. 
The sensor apparatus of Claim 20, wherein: a total thickness of the stacked sheets being no greater than 2.5 mm; and the sensors having an active sensing dimension of at least 100 mm in at least one direction [see at least Tian, ¶ 0048 (For example, in the thin film transistor sensor provided by an example of the present embodiment, thicknesses of the first flexible base substrate and the second flexible base substrate are larger than 1 μm, for example, it can be 2 μm. The thicknesses of the source electrode 104 and the drain electrode 105 are larger than 50 nm. The thickness of the active layer 103 is smaller than 10 nm. The thicknesses of the first gate electrode 102 and the second gate electrode 202 are about 40-100 nm, for example, it can be 70 nm. The thickness of the flexible gate electrode insulating layer 106 is smaller than 100 nm. The height of the spacer 30 can be 0.05-0.1 mm The distance between the first gate electrode 102 and the second gate electrode 202 is about 0.07-0.1 mm A part of the active layer between the source electrode and the drain electrode is a channel which has a length about 50-100 μm. It is noted that the values above are merely examples rather than limitation, and other values may also be adopted.)].  
McMillen also teaches Thickness can vary due to use and flexibility needed {see at least McMillen, ¶ 0027, 0069].
Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the thin film transistor pressure sensor of Tian with the more specific features and abilities in sensing pressure and controlling information that may be used for controlling a wide variety of processes and devices that is taught in McMillen. 
Claim 22  
Tian in combination with McMillen disclose the sensor apparatus of Claim 20. 
Tian further discloses first and second electrical contacts oriented in offset elongated directions and attached adjacent to different peripheral edges of the compressible sheet of the position sensor [see at least Tian, abstract (a first flexible base substrate and a first gate electrode disposed on the first flexible base substrate, and the second substrate includes a second flexible base substrate and a second gate electrode 4 disposed on the second flexible base substrate;)], ¶ 0043]; 
an X location electrical circuit connected to the first electrical contact; a Y location electrical circuit connected to the second electrical contact; … determining a two- dimensional compression position on the position sensor [see at least Tian, ¶ 0024 (In addition, the flexible pressure sensor is also a core element and device in display of a flexible touch screen and application of an intelligent robot, which all indicate potential application values of the flexible pressure sensor.), 0039, 0048, 0053 (the pressure conductive material is in a conductive state, such that the first gate electrode 102 and the second gate electrode 202 are electrically connected.)].
Note: Tian teaches these limitations in a broad sense.  
Tian does not specifically teach a programmable processor connected to the X and Y circuits determining a two- dimensional compression position on the position sensor.
McMillian more specifically teaches a programmable processor connected to the X and Y circuits determining a two- dimensional compression position on the position sensor. [see at least McMillen, Fig. 8, ¶ 0004, 0021 (This signal is captured via the conductive traces (e.g., as a voltage or a current), digitized (e.g., via an analog-to-digital converter), processed (e.g., by an associated processor, controller, or suitable control circuitry), and mapped (e.g., by the associated processor, controller, or control circuitry) to a control function that may be used in conjunction with virtually any type of process, device, or system.), 0025 (Routing of signals on and off the flexible substrate may be achieved in a variety of ways. A particular class of implementations uses elastomeric connectors (e.g., ZEBRA® connectors) which alternate conductive and non-conductive rubber at a density typically an order of magnitude greater than the width of the conductive traces to which they connect (e.g., at the edge of the substrate.).   
Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the thin film transistor pressure sensor of Tian with the more specific features and abilities in sensing pressure and controlling information that may be used for controlling a wide variety of processes and devices that is taught in McMillen. 
Claim 23
Tian in combination with McMillen disclose the sensor apparatus of Claim 20. 
Tian further discloses the component is the robotic arm or joint [see at least Tian, 0052 (They are expected to be applied in the fields of artificial electronic skin, artificial limbs, robots, medical safety and medical instruments.), 0085 (The described above are only exemplary embodiments of the present disclosure, and the present disclosure is not intended to be limited thereto. For one of ordinary skill in the art, various changes and alternations may be made without departing from the technical scope of the present disclosure, and all of these changes and alternations shall fall within the scope of the present disclosure.)].
McMillen also teaches a robot [see at least McMillen, ¶ 0073 (the action of a human hand in such a sensor glove may be translated to control systems, devices, and processes in both the real and virtual worlds... or robotics handling hazardous materials. As will be appreciated from the diversity of these examples, the range of applications is virtually limitless. The scope of this disclosure should therefore not be limited by reference to specific applications.)].
Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the thin film transistor pressure sensor of Tian with the more specific features and abilities in sensing pressure and controlling information that may be used for controlling a wide variety of processes and devices that is taught in McMillen. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Taylor   US 8161826
Force or pressure transducer arrays have elastically stretchable electrically conductive polymer threads disposed in parallel rows and columns that contact at intersections thereof a piezoresistive material which has an electrical resistivity which varies inversely with pressure or force exerted thereon to form a matrix array of force or pressure sensor elements.

Kaiserman et al.  US 7594442
relates generally to pressure responsive electrical sensors, and more particularly, concerns pressure responsive articles which may serve as an electrical pressure sensor and/or a pressure responsive switch.

Taylor     US 6155120
relates to methods and apparatus for measuring pressures exerted on the feet of standing humans or animals such as horses. More particularly, the invention relates to a method and apparatus for providing a two-dimensional map of pressures exerted on the bottom of a human foot by a shoe, for example, or on the hoof of an animal, particularly, a horse.

Tan et al.  US 7982375
relates generally to an integrated actuator-sensor structure which uses an electroactive polymer for actuation and a piezoelectric polymer for sensing.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOAN T GOODBODY whose telephone number is (571) 270=7952. The examiner can normally be reached on M-TH 7-3, FRI 7-11.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at https://www.uspto.gov/patents/uspto-automated-interview-request-air-form.html.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVEK KOPPIKAR, can be reached at (571) 272-5109. The Fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspot.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from the USPTO Customer Serie Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000. 

/JOAN T GOODBODY/
Examiner, Art Unit 3667
(571) 270-7952